RENDERED: OCTOBER 8, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-0581-MR

MIKE MARTINDALE                                                     APPELLANT


               APPEAL FROM WOODFORD CIRCUIT COURT
v.              HONORABLE BRIAN K. PRIVETT, JUDGE
                       ACTION NO. 18-CI-00101


EXECUTIVE BRANCH ETHICS
COMMISSION                                                            APPELLEE


                                   OPINION
                                  AFFIRMING

                                  ** ** ** ** **

BEFORE: COMBS, LAMBERT, AND McNEILL, JUDGES.

LAMBERT, JUDGE: Mike Martindale, proceeding pro se, has appealed from the

order of the Woodford Circuit Court affirming the final order of the Executive

Branch Ethics Commission finding that he had violated the Executive Branch Code

of Ethics, Kentucky Revised Statutes (KRS) Chapter 11A, while he served as a

public servant and fining him $5,000.00. We affirm.
            KRS Chapter 11A sets forth the Executive Branch Code of Ethics (the

Code of Ethics), which is designed to promote the ethical conduct of both present

and former public servants. KRS 11A.005 sets forth the statement of public

policy:

            (1) It is the public policy of this Commonwealth that a
            public servant shall work for the benefit of the people of
            the Commonwealth. The principles of ethical behavior
            contained in this chapter recognize that public office is a
            public trust and that the proper operation of democratic
            government requires that:

                   (a) A public servant be independent and
                   impartial;

                   (b) Government policy and decisions be
                   made through the established processes of
                   government;

                   (c) A public servant not use public office to
                   obtain private benefits; and

                   (d) The public has confidence in the
                   integrity of its government and public
                   servants.

            (2) The principles of ethical behavior for public servants
            shall recognize that:

                   (a) Those who hold positions of public trust,
                   and members of their families, also have
                   certain business and financial interests;

                   (b) Those in government service are often
                   involved in policy decisions that pose a
                   potential conflict with some personal
                   financial interest; and

                                        -2-
                         (c) Standards of ethical conduct for the
                         executive branch of state government are
                         needed to determine those conflicts of
                         interest which are substantial and material or
                         which, by the nature of the conflict of
                         interest, tend to bring public servants into
                         disrepute.

The Executive Branch Ethics Commission (the Commission), established in KRS

11A.060, is charged with enforcing the provisions of the Code of Ethics,

investigating any alleged violations, and initiating an administrative proceeding to

determine whether a violation has taken place. See KRS 11A.080.

                 Martindale worked as an Inspector I for the Public Protection Cabinet,

Department of Housing, Building, and Construction (the Department), specifically

as an HVAC field inspector, from May 1, 2010, through November 4, 2015. He

submitted a letter of resignation on October 20, 2015, in which he provided his two

weeks’ notice. In his position as an Inspector I, Martindale was a public servant as

defined by KRS 11A.010(9).1 In January 2016, the Commission received a referral

from the Department and thereafter began an ethics investigation of Martindale.


1
    (9) “Public servant” means:

          (a) The Governor;

          (b) The Lieutenant Governor;

          (c) The Secretary of State;

          (d) The Attorney General;

                                              -3-
               In its investigation, the Commission was charged with determining

whether Martindale had violated the Code of Ethics by using his official position to

obtain a financial gain, among other violations. The Commission entered an

Initiating Order in July 2016 indicating that it found probable cause to believe that

Martindale had violated the Code of Ethics and initiated an administrative

proceeding as a result. It alleged that September 11, 2015, Martindale had used his

official position as an HVAC Inspector to access confidential and personal contact

information concerning HVAC licensees who were regulated by the Department.

He accessed this information by running a report in the internal Jurisdiction Online

(JO) system and then gave this information to his wife, Velicia Martindale, who

had started TRADETECH, an online company in the business of providing HVAC

and plumbing continuing education.2 Martindale and/or his wife used this

confidential contact information to solicit licensees to take the TRADETECH



       (e) The Treasurer;
       (f) The Commissioner of Agriculture;

       (g) The Auditor of Public Accounts;

       (h) All employees in the executive branch including officers as defined in
       subsection (7) of this section and merit employees; and

       (i) Any person who, through any contractual arrangement with an agency, is
       employed to perform a function of a position within an executive branch agency
       on a full-time, nonseasonal basis[.]
2
  Martindale and his wife lived together in Versailles, Kentucky, and they filed joint federal and
state tax returns.

                                                -4-
classes. By April 27, 2016, licensees regulated by the Department had used

TRADETECH’s online classes more than 800 times. Accordingly, the

Commission charged Martindale with violating KRS 11A.020(1)(c) and (d), KRS

11A.020(2), and KRS 11A.040(1).3

                 Martindale, proceeding without counsel, responded to the Initiating

Order, denying that he had used his former position for financial gain for himself

or his wife’s business and that he believed the ethics complaint was filed in

retaliation for issues he had previously raised to Roger Banks and Tim Crick.4 He

also stated that he had run the report with all of the licensee information hundreds


3
    KRS 11A.020 states in relevant part:

         (1) No public servant, by himself or through others, shall knowingly:

                 ...

                 (c) Use his official position or office to obtain financial gain for
                 himself or any members of the public servant’s family; or

                 (d) Use or attempt to use his official position to secure or create
                 privileges, exemptions, advantages, or treatment for himself or
                 others in derogation of the public interest at large.

         (2) If a public servant appears before a state agency, he shall avoid all conduct
         which might in any way lead members of the general public to conclude that he is
         using his official position to further his professional or private interest.

KRS 11A.040(1) states: “A public servant, in order to further his or her own economic interests,
or those of any other person, shall not knowingly disclose or use confidential information
acquired in the course of his or her official duties.”
4
 Banks and Crick were Martindale’s supervisors when he worked for the Department. Banks
was the Assistant Director/Acting Director, and Crick was the Field Operations Manager, of the
HVAC Division of the Department.

                                                   -5-
of times as it was in the scope of his job duties; other inspectors and managers ran

these reports as well, he assumed. He denied sharing any information with

TRADETECH and stated that his wife had obtained her information from a list on

the Department’s website.

             The assigned Hearing Officer held an administrative hearing on

August 30 and 31, 2017. Martindale continued to claim that the ethics complaint

was in retaliation for reporting issues with the hiring of Greg Birge as well as other

complaints. In his opening statement, he stated that he “at no time ever gave any

information to anyone, and this is all due to retaliation and it started with Tim[.]”

During the second day, the Hearing Officer told Martindale “to confine your

questions to this issue and this issue only – is whether or not you can refute the

allegations that you were using your position as an employee to benefit yourself

economically or your wife’s business. That’s the issue.”

             Pursuant to the Hearing Officer’s direction, the parties filed written

closing statements setting forth their respective positions. In its filing, the

Commission pointed out that Martindale “provided no evidence that he or his wife

obtained the contact information for the HVAC licensees independently from his

use of the JO system. If Mrs. Martindale had gathered the contact information for

38,000 HVAC licensees throughout the Commonwealth, common sense would

dictate that she would have records to show her efforts.” Based upon the evidence


                                           -6-
presented, the Commission asserted that it had proven Martindale had violated the

listed sections of the Code of Ethics and, as a penalty, recommended a $5,000.00

fine, a public reprimand, and the issuance of a cease and desist order with the

instruction that he return the JO reports he had uploaded from the system.

             In his closing statement, Martindale argued that the Commission had

not supplied any “real” evidence, such as evidence that running these reports was

not in his job description or that he had broken any policy. He described the

information submitted at the hearing by the Commission as hearsay. In addition,

Martindale stated that the ethics complaint was brought purely in retaliation after

he submitted his letter of resignation on October 20, 2015, which had included

allegations against the Department. He also disputed much of the testimony and

evidence submitted at the hearing. In its reply, the Commission pointed out that

Martindale failed to defend against the charges but used his opportunities at the

hearing and in his closing statement to inappropriately focus on his retaliation

claim against the Department.

             The Hearing Officer entered his findings of fact, conclusions of law,

and recommended order, after which both parties filed exceptions. The

Commission then entered a final order on March 19, 2018. In the final order, the

Commission found that Martindale’s actions constituted a “clear violation” of KRS

11A.020(1)(c) and (d), KRS 11A.020(2), and KRS 11A.040(1). It stated that:


                                         -7-
             By his corrupt actions, Martindale betrayed the trust
             accorded to him by the HVAC division, disclosed
             confidential information obtained in the course of his
             official duties to further his own economic interests,
             financially benefited from his misdeeds and thereby
             obtained a financial gain, and in so-doing acted in
             derogation of and contrary to his duties as a trusted field
             inspector.

As a penalty, the Commission imposed the maximum monetary penalty of

$5,000.00:

             In reaching this conclusion, the Commission states that
             the violation was a serious one in that Martindale took
             advantage of his position of trust as an Inspector and
             exploited it to the financial benefit of his wife, and hence
             for himself in derogation of his duties as an inspector.
             From the evidence presented in this case, Martindale
             accessed the [JO] site in early March, 2015. Thereafter,
             in September 2015, Martindale swept up all the HVAC
             licensee data from the JO system, sorted by birth month.
             This was a flagrant and repeated violation. Finally, there
             is clear and convincing evidence that Martindale
             substantially profited from his misdeeds, in that as
             calculated by the Commission his wife’s business
             grossed approximately $15,000. Although Martindale
             disputed this amount in his response, he did not present
             any evidence at the administrative hearing that this
             amount was incorrect or failed to take [into] account any
             related expenses.

In addition, the Commission ordered Martindale to immediately cease and desist

using the data obtained from the JO system; ordered him to submit all copies of the

data downloaded between March 22, 2015, and September 11, 2015, to the




                                         -8-
Commission, which would transmit the data files to the Department; and issued a

public reprimand.

             Martindale opted to exercise his right to appeal the Commission’s

final order in an original action filed in the Woodford Circuit Court pursuant to

KRS 13B.140. He sought the following relief:

                    For this case to be heard and the final order to be
             dismissed based on the facts the Ethics Commission
             never provided any evidence I downloaded, printed or
             provided any documentation to anyone. All of the
             information is based on What If and Hypothetical. And
             for the Ethics Commission to face charges for bring[ing]
             and pursuing a case brought on false allegations once
             they were informed and failing to Serve the
             Commonwealth of Kentucky when they failed to
             investigate my case I had brought to them that this was a
             result of direct retaliation against me being a so called
             WHISTLEBLOWER. And allowing an individual Greg
             Birge to continue to work for the [Department] after they
             were informed he was hired illegally by Roger Banks and
             Tim Crick.

In its answer, the Commission stated that Martindale’s complaint failed to state a

claim upon which relief could be granted and that it should be dismissed.

             The court set up a briefing schedule for the parties to present their

cases. Martindale’s brief focused on his belief that he had been subjected to

retaliation for his complaints about problems in the Department. He also stated

that he had not misused or sought personal gain through his position with the

Department and that the Commission’s evidence was circumstantial. In its brief,


                                         -9-
the Commission argued that it had not acted arbitrarily and that substantial

evidence established that Martindale had violated multiple provisions of the Code

of Ethics by accessing confidential information through his position with the

Department. The court held a hearing on September 11, 2019. Martindale

continued to argue the Commission did not present any evidence at the

administrative hearing. He claimed the information he obtained was of public

record and that the Commission’s witnesses lied at the hearing. He again brought

up his retaliation claim regarding an ethics violation that he reported. The court

entered an order affirming on April 2, 2020, and this appeal now follows.

                 KRS 13B.150 sets forth the process of judicial review from decisions

made by an administrative agency:

                 (1) Review of a final order shall be conducted by the
                 court without a jury and shall be confined to the record,
                 unless there is fraud or misconduct involving a party
                 engaged in administration of this chapter. The court,
                 upon request, may hear oral argument and receive written
                 briefs.5

                 (2) The court shall not substitute its judgment for that of
                 the agency as to the weight of the evidence on questions
                 of fact. The court may affirm the final order or it may

5
    This subsection was amended, effective February 2, 2021, to state:

         Except as provided in KRS 452.005, review of a final order shall be conducted by
         the court without a jury and shall be confined to the record, unless there is fraud
         or misconduct involving a party engaged in administration of this chapter. The
         court, upon request, may hear oral argument and receive written briefs.
         Challenges to the constitutionality of a final order shall be reviewed in accordance
         with KRS 452.005.

                                                -10-
            reverse the final order, in whole or in part, and remand
            the case for further proceedings if it finds the agency’s
            final order is:

                   (a) In violation of constitutional or statutory
                   provisions;

                   (b) In excess of the statutory authority of the
                   agency;

                   (c) Without support of substantial evidence
                   on the whole record;

                   (d) Arbitrary, capricious, or characterized by
                   abuse of discretion;

                   (e) Based on an ex parte communication
                   which substantially prejudiced the rights of
                   any party and likely affected the outcome of
                   the hearing;

                   (f) Prejudiced by a failure of the person
                   conducting a proceeding to be disqualified
                   pursuant to KRS 13B.040(2); or

                   (g) Deficient as otherwise provided by law.

KRS 13B.160 provides for a further appeal in this Court: “Any aggrieved party

may appeal any final judgment of the Circuit Court under this chapter to the Court

of Appeals in accordance with the Kentucky Rules of Civil Procedure.”

            This Court’s standard of review in an appeal from an administrative

action “is limited to determining whether the decision was erroneous as a matter of

law.” McNutt Construction/First General Services v. Scott, 40 S.W.3d 854, 860

(Ky. 2001). The former Court of Appeals held that “judicial review of

                                        -11-
administrative action is concerned with the question of arbitrariness.” American

Beauty Homes Corp. v. Louisville and Jefferson Cty. Planning and Zoning

Comm’n, 379 S.W.2d 450, 456 (Ky. 1964). In Parrish v. Commonwealth, 464

S.W.3d 505, 509-10 (Ky. App. 2015), we further explained our role in the

appellate process:

                   A party aggrieved by the circuit court’s final
            judgment may then appeal to the Court of Appeals. KRS
            13B.160. In reviewing an agency decision, we must be
            ever mindful of our limited role. If the agency’s decision
            is supported by substantial evidence, we must uphold that
            decision, even if there is conflicting evidence in the
            record and even if we might have reached a different
            conclusion. 500 Associates, Inc. v. Natural Res. & Envtl.
            Prot. Cabinet, 204 S.W.3d 121, 131 (Ky. App. 2006).

                   Substantial evidence does not mean that the record
            could not support any other conclusion. “The test of
            substantiality of evidence is whether when taken alone or
            in the light of all the evidence it has sufficient probative
            value to induce conviction in the minds of reasonable
            men.” Kentucky State Racing Comm’n v. Fuller, 481
            S.W.2d 298, 308 (Ky. 1972). If there is substantial
            evidence in the record to support the Board’s findings,
            they will be upheld, despite other conflicting evidence in
            the record. Kentucky Comm’n on Human Rights v.
            Fraser, 625 S.W.2d 852, 856 (Ky. 1981); see also KRS
            13B.150(2). We may not reinterpret or reconsider the
            merits of the claim, nor can we substitute our judgment
            for that of the agency as to the weight of the evidence.
            Id. We further note that “[i]n its role as a finder of fact,
            an administrative agency is afforded great latitude in its
            evaluation of the evidence heard and the credibility of
            witnesses[.]” Aubrey v. Office of Attorney Gen., 994
            S.W.2d 516, 519 (Ky. App. 1998); see also McManus v.


                                        -12-
              Kentucky Ret. Sys., 124 S.W.3d 454, 458 (Ky. App.
              2003).

With this in mind, we shall consider Martindale’s argument.

              As he has throughout this process, Martindale bases his argument for

reversal on his disagreement with the Commission’s findings of fact. He asserts

that the Commission did not introduce any evidence that he had downloaded,

printed, or provided any documentation to anyone; that any evidence submitted

was circumstantial; and that the ethics charge was brought in retaliation for his

being a whistleblower. We agree with the Commission that the final order was

supported by substantial evidence introduced at the administrative hearing.

              We have reviewed the testimony and evidence introduced at the two-

day administrative hearing, and we hold that the findings of the Commission in the

final order were not arbitrary and that its conclusion that Martindale violated

several provisions of the Code of Ethics was proper:

                     42. In reviewing the unchallenged clear and
              convincing evidence, it is clear to the Commission that
              Martindale was (1) a public servant at the time the
              violations occurred and (2) he violated KRS 11A.020(c)
              and (d), KRS 11A.020(2), and KRS 11A.040(1) on
              multiple occasions beginning in March, 2015, when he
              conducted a test run of his access to all of the JO licensee
              records. Thereafter, in September 2015, Martindale
              made twelve (12) open records requests6 and effectively
              exported to an Excel file all of the HVAC licensee

6
 Searches within JO are referred to as open records requests. These should not be confused with
Open Records Requests pursuant to KRS Chapter 61.870 to 61.884. (Footnote 6 in original.)

                                             -13-
             information, sorted by birth month. The evidence is also
             unrefuted that Martindale had no work-related reason to
             access all of these records. As noted by Banks and Crick,
             if an Inspector was using the [JO] program, it would be
             for the limited purpose of checking the license of an
             individual HVAC licensee or to determine which
             installation permits needed to be approved.

                    43. The link between Martindale’s unauthorized
             access of this data and its use by TRADETECH is also
             unambiguous. In late September, advertising flyers were
             sent to HVAC licensees advertising the availability of
             TRADETECH’s on line courses. Notably, some of these
             emails were sent to the personal email address of the
             licensees, information that would not be available to the
             general public through a routine open records request.
             The circumstantial evidence is therefore overwhelming
             that Martindale used his official position as a Field
             Inspector I to access the [JO] data system to his own
             benefit or to the benefit of others (specifically his wife).
             Martindale also personally profited from his actions in
             that his wife sold to HVAC licensees online courses at
             twenty dollars ($20.00) per two-hour course. As to this
             issue it should be once again noted that TRADETECH is
             an unincorporated entity and Michael and Velicia
             Martindale file joint tax returns.

             In upholding the final order, the circuit court stated that “[t]he

evidence presented at the hearing was detailed, and of enough volume to support

the Commission of meeting their burden of proof and findings by a preponderance

of evidence.” The court also recognized that Martindale was hindered by

proceeding without legal counsel, in that “[t]he evidence he presented at the Ethics

Commission hearing, as well as tendered to this [c]ourt shows that he does not

understand the nature of these procedures, and that he may have wanted to try

                                         -14-
other avenues for relief.” Accordingly, the circuit court did not commit any error

in upholding the final order of the Commission.

            For the foregoing reasons, the Woodford Circuit Court’s order

affirming the final order of the Commission is affirmed.



            ALL CONCUR.



BRIEF FOR APPELLANT:                      BRIEF FOR APPELLEE:

Michael Martindale, pro se                Michael W. Board
Versailles, Kentucky                      Kathryn H. Gabhart
                                          Frankfort, Kentucky




                                       -15-